Case 13-38541        Doc 45     Filed 02/11/19     Entered 02/11/19 16:40:54          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 38541
         Rosalva Flores

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/30/2013.

         2) The plan was confirmed on 12/16/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/30/2017, 09/28/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 11/12/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $78,477.43.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-38541             Doc 45         Filed 02/11/19    Entered 02/11/19 16:40:54                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $14,480.66
           Less amount refunded to debtor                                $295.39

 NET RECEIPTS:                                                                                          $14,185.27


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,845.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $582.00
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,427.00

 Attorney fees paid and disclosed by debtor:                         $500.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                       Class    Scheduled      Asserted         Allowed        Paid         Paid
 Afni, Inc.                              Unsecured      1,056.00            NA              NA            0.00       0.00
 Afni, Inc.                              Unsecured         231.00           NA              NA            0.00       0.00
 Afni, Inc.                              Unsecured         138.00           NA              NA            0.00       0.00
 Altair OH XIII LLC                      Unsecured         514.00        514.92          514.92        514.92        0.00
 American Collection Corp                Unsecured         143.00           NA              NA            0.00       0.00
 Asset Acceptance                        Unsecured      3,455.00            NA              NA            0.00       0.00
 Cbe Group                               Unsecured         539.00           NA              NA            0.00       0.00
 CCI                                     Unsecured         377.00           NA              NA            0.00       0.00
 Chrysler Financial/TD Auto Finance      Unsecured     14,751.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      5,000.00       2,348.50        2,348.50      2,348.50        0.00
 Commonwealth Edison Company             Unsecured         239.00        239.16          239.16        239.16        0.00
 Enhancrcvrco                            Unsecured      1,056.00            NA              NA            0.00       0.00
 Hsbc Bank                               Unsecured         124.00           NA              NA            0.00       0.00
 Illinois Tollway                        Unsecured         500.00           NA              NA            0.00       0.00
 Kohls/Capone                            Unsecured          18.00           NA              NA            0.00       0.00
 Maro's Auto Sales                       Unsecured      5,000.00            NA              NA            0.00       0.00
 MCSI                                    Unsecured      1,000.00            NA              NA            0.00       0.00
 MCSI                                    Unsecured         750.00           NA              NA            0.00       0.00
 Merchants Credit Guide                  Unsecured         290.00           NA              NA            0.00       0.00
 Merchants Credit Guide                  Unsecured         204.00           NA              NA            0.00       0.00
 Midland Funding                         Unsecured     11,389.00            NA              NA            0.00       0.00
 Midland Funding                         Unsecured      1,481.00            NA              NA            0.00       0.00
 Midland Funding                         Unsecured         816.00           NA              NA            0.00       0.00
 Northwest Collectors                    Unsecured         200.00           NA              NA            0.00       0.00
 Nwide Recvry                            Unsecured         950.00           NA              NA            0.00       0.00
 Peoples Energy Corp                     Unsecured         377.00        377.40          377.40        313.97        0.00
 Resurgent Capital Services              Unsecured      2,199.00       1,452.54        1,452.54      1,452.54        0.00
 Resurgent Capital Services              Unsecured      2,132.00       1,654.02        1,654.02      1,654.02        0.00
 Resurgent Capital Services              Unsecured      1,931.00       1,085.76        1,085.76      1,085.76        0.00
 Resurgent Capital Services              Unsecured      1,630.00       1,187.03        1,187.03      1,187.03        0.00
 Resurgent Capital Services              Unsecured         283.00        962.37          962.37        962.37        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-38541              Doc 45   Filed 02/11/19    Entered 02/11/19 16:40:54                  Desc       Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim           Claim        Claim         Principal       Int.
 Name                                  Class    Scheduled        Asserted     Allowed          Paid          Paid
 Stanisccontr                       Unsecured         361.00             NA             NA           0.00        0.00
 Stellar Recovery Inc               Unsecured      1,056.00              NA             NA           0.00        0.00
 Stellar Recovery Inc               Unsecured         755.00             NA             NA           0.00        0.00
 TD Auto Finance                    Unsecured     14,751.00              NA             NA           0.00        0.00
 United Collection Bureau Inc       Unsecured         427.00             NA             NA           0.00        0.00
 Wells Fargo Bank                   Unsecured     16,596.00              NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                  Claim           Principal                 Interest
                                                                Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                            $0.00                 $0.00               $0.00
       Mortgage Arrearage                                          $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                     $0.00                 $0.00               $0.00
       All Other Secured                                           $0.00                 $0.00               $0.00
 TOTAL SECURED:                                                    $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                   $0.00                 $0.00               $0.00
        All Other Priority                                         $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                   $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                   $9,821.70         $9,758.27                   $0.00


 Disbursements:

           Expenses of Administration                               $4,427.00
           Disbursements to Creditors                               $9,758.27

 TOTAL DISBURSEMENTS :                                                                             $14,185.27




UST Form 101-13-FR-S (9/1/2009)
Case 13-38541        Doc 45      Filed 02/11/19     Entered 02/11/19 16:40:54            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
